Citation Nr: 0118245	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  97-34 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent, for deep venous thrombosis of the left leg, with 
post-phlebitic syndrome, prior to July 23, 1997.

2. Entitlement to an initial evaluation in excess of 30 
percent, for deep venous thrombosis of the left leg, with 
post-phlebitic syndrome, from July 23, 1997 through 
January 11, 1998.

3. Entitlement to an initial evaluation in excess of 40 
percent, for deep venous thrombosis of the left leg, with 
post-phlebitic syndrome, from January 12, 1998.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1992 through January 
1995. His claim originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In August 1997, the RO granted service 
connection for venous thrombosis of the left leg, with post-
phlebitic syndrome and awarded a 10 percent evaluation.  The 
veteran disagreed with that decision, and in February 1999, 
the RO awarded a 20 percent evaluation from January 12, 1998, 
the effective date of new regulatory rating criteria.  The 
veteran appealed.  In October 1999, the Board remanded the 
matter for additional development.  The RO completed the 
development, and subsequently granted, in a January 2001 
rating decision, a 30 percent evaluation, effective from July 
23, 1997, and a 40 percent evaluation, effective from January 
12, 1998.  The veteran continued his appeal, and the case was 
returned to the Board.  

The veteran has also claimed entitlement to service 
connection for venous thrombosis of the right leg during a 
personal hearing held at the RO conducted in May 1998.  See 
transcript, p. 5.  The issue of entitlement to service 
connection for a right leg disability has not been 
adjudicated by the RO, is not currently before the Board for 
appellate review, and is referred to the RO for 
consideration.  

As noted, the veteran has indicated that his service-
connected venous thrombosis of the left leg with post-
phlebitic syndrome has worsened and is more than 40 percent 
disabling from January 1998, and more than 30 percent 
disabling from July 1997, and that it was more than 10 
percent disabling prior to that time.  As this claim involves 
a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The issues on appeal reflect 
that in fact there are three ratings currently assigned to 
the thrombosis of the left leg.

As noted in the October 1999 remand decision, the Board again 
notes that a travel board hearing was held before the 
undersigned in this matter in Cleveland, Ohio in April 1999.  
Due to technical difficulties and no fault of the veteran, a 
transcript of that hearing could not be obtained.  The 
veteran was notified of the same by letter dated in June 
1999, and was given the opportunity to request another 
hearing.  Through his representative, in a letter dated 
October 1999, the veteran indicated that he did not wish to 
schedule another hearing.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. Prior to July 23, 1997, the venous thrombosis of the left 
leg, with post-phlebitic syndrome was manifest by 
subjective complaint of pain, increased with prolonged 
standing or sitting; some pigmentation to the foot and 
ankle; and no finding of edema or swelling.

3. From July 23, 1997 and prior to January 12, 1998, the 
venous thrombosis of the left leg, with post-phlebitic 
syndrome was manifest by subjective complaint of pain; 
intermittent mild swelling or edema; and intermittent 
ulceration on the left ankle.

4. From January 12 1998, and prior to May 12, 2000, the 
venous thrombosis of the left leg, with post-phlebitic 
syndrome was manifest by subjective complaint of pain, 
recurrent edema, and recurrent ulceration.

5. From May 12, 2000, the venous thrombosis of the left leg, 
with post-phlebitic syndrome was manifest by subjective 
complaint of constant pain, and persistent swelling and 
ulceration.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but no 
higher, prior to July 23, 1997, for service-connected venous 
thrombosis, left leg, with post-phlebitic syndrome, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.7 
(2000) and § 4.104, Diagnostic Code 7121 (1997).

2.  The criteria for an evaluation of 30 percent, but no 
higher, from July 23, 1997, and prior to January 12, 1998, 
for service-connected venous thrombosis, left leg, with post-
phlebitic syndrome, have been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.7, (2000) and § 4.104, 
Diagnostic Code 7121 (1997).

3.  The criteria for an evaluation of 40 percent, but no 
higher, from January 12, 1998, and prior to May 12, 2000, for 
service-connected venous thrombosis, left leg, with post-
phlebitic syndrome, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code 7121 
(2000); 4.104, Diagnostic Code 7121 (1997).

4.  The criteria for an evaluation of 60 percent, but no 
higher, from May 12, 2000, for service-connected venous 
thrombosis, left leg, with post-phlebitic syndrome, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.7, 4.104, Diagnostic Code 7121 (2000); 4.104, Diagnostic 
Code 7121 (1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the Act).  
This liberalizing law is applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  It does not, however, 
require that VA provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The RO has met its duty to assist the veteran in the 
development of these claims under the VCAA.  By virtue of the 
Statement of the Case (SOC) issued in November 1997, and the 
Supplemental Statements of the Case (SSOC's) issued in March 
1998, February 1999, and January 2001, during the pendency of 
the appeal, as well as the actual rating decisions and the 
Board's October 1999 Remand, the veteran was given notice of 
the information, medical evidence, or lay evidence necessary 
to substantiate his claims.  Moreover, the veteran was also 
informed in several letters, and at the personal hearings 
held at the RO and before the undersigned, during the 
pendency of this appeal that he needed to tell VA where he 
had received treatment for his service-connected disability 
so that records could be requested.  The RO did make all 
reasonable efforts to obtain all identified medical records 
and the veteran was informed of the results.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The discussions in the 
rating decision, SOC, SSOC's, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate this claim, and complied with VA's notification 
requirements.  With regard to the duty to assist, the veteran 
has been afforded thorough VA examinations, the most recent 
performed in May 2000.  The veteran has submitted written 
statements and testimony as to the severity of his symptoms.  
There is no indication that there are any pertinent VA or 
private treatment records which the RO has not obtained.  
Thus, the Board finds that the duty to assist is also 
satisfied.

II.  Factual Summary

The veteran contends that his service-connected left leg 
venous thrombosis disorder is more than 10 percent disabling 
from the date of the award until July 1997, more than 30 
percent disabling from July 1997 to January 1998, and that 
the condition is more than 40 percent disabling from January 
12, 1998.

Historically, the veteran was treated and diagnosed with a 
deep venous thrombus of the left lower leg in 1992 and 1993 
during active service.  The condition was assessed as having 
resolved after approximately six months of Coumadin 
treatment.  The veteran experienced another episode of pain 
and edema in the left calf in May 1994.  In June 1994, the 
veteran began to complain of swelling and persistent severe 
pain in the left calf.  In August 1994, an ultrasound and 
venogram revealed no blood clot.  It was felt that the 
veteran's complaints of persistent pain were attributed to 
the post-phlebitic syndrome.  The assessment was history of 
deep venous thrombosis with post-phlebitic syndrome.  The 
veteran was also found to have a congenital Protein-S 
deficiency, which pre-existed his active service.  Based on 
the diagnosis of protein-S deficiency, a service medical 
board found the veteran medically unfit for duty.  The 
veteran was thereafter discharged from service in January 
1995.

Private medical records from Dr. W. S. Stine, reveal that the 
veteran had an episode of pain in the left upper thigh in 
June 1996 which resolved; the assessment was 
thrombophlebitis.  A consultation report, dated in September 
1996, from Dr. F. Ahmed, indicated that the veteran had 
developed a stasis ulcer in the area of the left ankle.  
Treatment records from Dr. Stine, dated in January and 
February 1997, indicated treatment for venous insufficiency 
of the left leg with stasis change on the left ankle and use 
of compression stocking.  Apparently, the veteran was excused 
from work due to this condition but returned in mid-February.  
In late February 1997, it was noted that the veteran had 
returned to work and was not having leg problems.

In February 1997, the veteran submitted a claim for 
entitlement to service connection for deep venous thrombosis 
of the left leg.

Report of VA examination conducted in March 1997, indicated a 
history of a deep venous thrombosis in the left leg in 
November 1992.  The veteran was noted to complain of left leg 
and foot pain after being on his feet for approximately 15 
minutes.  Physical examination of the left leg revealed some 
pigmentation to the foot and ankle, with some ecchymosis 
about the foot.  There was no evidence of varicose veins.  
Pulsations in the extremities were normal and equal.  Skin 
temperature was normal with no paresthesias.  The report 
contained no complaint, finding, or diagnosis of an active 
ulcer.  The veteran's disease was considered to be currently 
in remission.

Medical records from Dr. Stine indicate that the veteran 
returned in July 1997 with complaint of left ankle pain and a 
stasis ulcer on the left ankle for approximately the past 
month.  The veteran was noted to have a stasis ulcer on the 
left ankle, with central skin breakdown.

In an August 1997 rating decision, the RO awarded service 
connection for deep venous thrombosis, of the left leg with 
post-phlebitic syndrome, and assigned a 10 percent 
evaluation, effective from February 1997.  The veteran 
appealed that initial rating decision.

Private medical records from Dr. Stine, indicate that 
following an injury at work in August 1997, the veteran was 
again treated for a left ankle ulcer, with surrounding 
erythema and some swelling.  Treatment included collagenous 
therapy, dressings, and support hose.  The veteran was 
required to miss work.  In September 1997, he attempted to 
return to work.  In October 1997, the ulcer persisted and he 
was given a note to miss two more weeks of work.  The size 
and depth of the ulcer fluctuated, but in late October, the 
area of ulceration was 9 X 11 mm with no significant depth at 
all.  In November 1997, the veteran was advised he could 
return to work again. 

In a written statement dated in November 1997, the veteran 
indicated that he had missed almost six months of work in 
1997 due to the recurrent ulcer on his left ankle.  A note 
from the veteran's supervisor, dated in March 1998, indicated 
that the veteran had missed 143 days during his first year of 
employment. In an April 1998 statement, the veteran indicated 
that he had been treated by VA since January 1998.

In May 1998, the veteran presented testimony at a hearing 
conducted at the RO.  He stated that he had constant pain and 
swelling in his left lower leg.  He also indicated that from 
December 1996 to the present, there had been an ulcer on his 
left ankle.  The hearing officer noted for the record that 
the veteran had an ulcer, with purpling discoloration on the 
medial side of the left ankle with some scabbing over.  The 
veteran was also noted to have some discoloration of the left 
foot, and to be wearing a support stocking on the left leg.

The hearing officer issued a decision in a Supplemental 
Statement of the Case (SSOC) in February 1999.  It was noted 
that the rating criteria in the VA regulations for evaluating 
the veteran's service-connected disability had changed, 
effective January 12, 1998.  Based on the change in the 
rating criteria, the veteran's evaluation was increased from 
10 to 20 percent effective January 12, 1998.

As noted in the Introduction above, the veteran presented 
testimony before the undersigned at a travel board hearing 
conducted in April 1999 at the Cleveland, Ohio RO.  However, 
due to technical difficulties, a transcript of that hearing 
could not be obtained.  The veteran's representative 
indicated in a letter dated in October 1999, that the veteran 
did not wish to schedule another hearing.  The Board 
subsequently remanded this case for further development in 
October 1999.  

In a letter to the veteran dated in November 1999, the RO 
requested that the veteran provide information concerning any 
additional treatment for his service-connected left leg 
disability.  The veteran did not respond.

The veteran's VA medical treatment records were obtained and 
associated with the claims folder.  These records indicated 
that the veteran had first presented for VA treatment in 
January 1998 when he was noted to have a stasis ulcer of the 
left ankle.  He was thereafter treated for a venous stasis 
ulcer of the left medial ankle from January to May 1998.  

VA records indicate that in March 1999, the veteran was again 
noted to have a 1 cm. ulcer of black pigmentation with no 
exudate, edema or streaking noted.  In October 1999, it was 
noted that the veteran had no swelling or symptoms of deep 
venous thrombosis ("DVT").  

The veteran was again treated by VA for recurrent ulcer in 
December 1999.  Treatment included a Unna boot.  In January 
2000, treatment of the ulcer continued and the veteran was 
noted to have a 4 X 1.5 cm ulceration with purplish fibrotic 
tissue surrounding it.  There was no increase in temperature 
or signs of infection.  In February 2000, treatment 
continued; the veteran complained that the ulcer was very 
painful.  On examination the veteran was noted to have non-
pitting edema.  Varicosities were noted on left medial 
malleolus.

A special VA arteries/veins examination conducted in May 
2000, noted that the veteran had constant swelling of the 
left leg even with a compression stocking.  The veteran also 
complained of severe pain.  A currently healing 1.4 X 1.8 cm 
venous insufficiency ulcer was noted on the medial aspect of 
the left medial malleolus.  No varicose veins were noted.  A 
Doppler examination revealed venous valvular incompetence of 
the deep system but no definite evidence of deep vein 
obstruction.  The examiner noted that the veteran was likely 
to continue to have persistent left lower extremity swelling, 
pain and recurrent ulceration based upon venous 
insufficiency.

In a January 2001 rating decision, the RO increased the 
veteran's evaluation for venous thrombosis, left leg, with 
post-phlebitic syndrome, to 30 percent, effective from July 
23, 1997, under the former rating criteria in effect prior to 
January 12, 1998; and to 40 percent, effective from January 
12, 1998, under current rating criteria.

II.  Legal Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  As noted earlier in the 
decision, this claim involves disagreement with the initial 
rating assigned following a grant of service connection, and 
therefore separate ratings may be assigned for separate 
periods of time as set forth in Fenderson v. West, 12 Vet. 
App. 119 (1999).  For such a claim, it is necessary to 
determine whether the veteran has at any time since his 
original claim met the requirements for a higher disability 
rating.  See Fenderson, 12 Vet. App. 119.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2000).

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 38 
C.F.R. §§ 3.157; 3.400(o)(2) (2000  In this case, the RO has 
assigned a 10 percent rating as of February 3, 1997, the date 
of receipt of the claim, and the Board will consider the 
evidence of record since that time in evaluating the 
veteran's claim.

The veteran's service-connected venous thrombosis with post-
phlebitic syndrome, left lower extremity, is rated under the 
criteria for evaluating the cardiovascular system.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121.  The Board notes that the 
rating criteria of Diagnostic Code 7121 were changed during 
the pendency of this appeal.  The RO has evaluated the 
veteran's disability under both the prior and revised 
versions of 38 C.F.R. § 4.104, Diagnostic Code 7121.  The 
Court has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a recent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

In the present case, the Board must evaluate the veteran's 
claim under the pre-January 12, 1998, criteria for the period 
from the date of the award in February 1997 to the effective 
date of the regulatory change, January 12, 1998.  The Board 
must then evaluate the appellant's claim for the period from 
January 12, 1998, under both the pre-January 12, 1998, 
criteria under VA's Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the appellant, if indeed either one is more 
favorable than the other.

Rating Prior to January 12, 1998

Under the criteria for rating unilateral phlebitis or 
thrombophlebitis, with obliteration of deep return 
circulation, including traumatic conditions, prior to the 
revisions made to these criteria in January 1998, persistent 
moderate swelling of leg not markedly increased on standing 
or walking warrants a 10 percent disability evaluation.  In 
order to be evaluated at 30 percent, there must be phlebitis 
or thrombophlebitis with persistent swelling of leg or thigh, 
increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation, 
and cyanosis.  A 60 percent disability rating requires 
phlebitis or thrombophlebitis with persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema, or ulceration.  
A 100 percent rating would be assigned for massive board-like 
swelling, with severe and constant pain at rest.  38 C.F.R. § 
4.104, Diagnostic Code 7121 (1997).

The RO has evaluated the veteran's left leg venous thrombosis 
with post-phlebitic syndrome  as 10 percent disabling prior 
to July 23, 1997; and 30 percent disabling from that date 
under the rating criteria in effect prior to January 12, 
1998.  After careful review of the evidence of record, the 
Board finds that the currently assigned ratings are the most 
appropriate under the former rating criteria for the 
veteran's service-connected disability during this time 
period.  The medical evidence of record dated prior to July 
23, 1997, is indicative of only subjective complaints of 
pain, increased by standing or sitting more than 15 minutes.  
There are neither subjective complaints or objective findings 
of persistent swelling during the time period from date of 
award to July 23, 1997, when the veteran returned to Dr. 
Stine's office with increased symptomatology.  Thus, the 
Board finds that the veteran's symptomatology prior to July 
23, 1997, was more analogous to the rating criteria for a 10 
percent evaluation than a 30 percent evaluation under 38 
C.F.R. § 4.104, Diagnostic Code 7121 (1997).

From July 23, 1997, to the effective date of the change in 
the rating criteria (January 12, 1998), the veteran was 
treated for a stasis ulcer of the left ankle, which varied in 
size and depth.  Although the medical records from this 
period do not indicate persistent swelling, the Board finds 
that the presence of the stasis ulcer is more analogous to 
the rating criteria for a 30 percent evaluation than a 10 
percent evaluation.  The Board further finds that given the 
lack of objective findings of persistent swelling, 
pigmentation cyanosis or eczema, the veteran's symptomatology 
is definitely more analogous to the criteria contemplated by 
the 30 percent evaluation than the criteria for the higher 60 
percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7121 
(1997).

From January 12, 1998

The revised criteria, effective from January 12, 1998,  
provide that post-phlebitic syndrome of any etiology 
manifested by intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery warrants a 10 percent evaluation.  Persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema warrants a 20 
percent evaluation.  When the disability is manifested by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, a 40 percent evaluation is 
for application.  When there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, a 60 percent evaluation is warranted.  
Massive board-like edema with constant pain at rest is 
evaluated as 100 percent disabling.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2000).

Initially, the Board must determine which version of the 
rating criteria, either the former (pre-January 1998) or the 
current, is more favorable to the veteran's claim under the 
facts of this case.  However, because this is an initial 
rating case, the Board must also consider whether staged 
ratings are appropriate under Fenderson.  The Board finds, 
that under the unique facts of this case, the veteran would 
be entitled to a higher rating under the new criteria of the 
amended regulation, from January 12, 1998 of 40 percent (as 
currently assigned by the RO).  However, because this is an 
appeal of an initial rating action and staged ratings are for 
consideration, the Board further finds that, based on the 
objective findings of the most recent VA examination 
(conducted on May 12, 2000), the former rating criteria, in 
effect prior to January 12, 1998, are actually more favorable 
based on the veteran's current symptomatology since May 12, 
2000.  In this regard, the Board notes that the recent VA 
examination, conducted in May 2000, revealed that the 
veteran's symptoms have increased in severity.  He now has, 
and is prognosed to continue to have, persistent or constant 
swelling of the left leg as well as recurrent ulceration.  
Under the former regulatory scheme, in effect prior to 
January 12, 1998, this would warrant a 60 percent rating.  
However, under the current regulatory scheme, in effect since 
January 12, 1998, this would warrant only a 40 percent 
rating.  

Review of the evidence of record reveals that since January 
12, 1998, and prior to May 2000, the veteran's disability has 
been manifest by intermittent edema as well as intermittent 
ulceration, thereby entitling the veteran to no more than the 
40 percent evaluation under the new version of Diagnostic 
Code 7121, and no more than 30 percent under the former 
version of Diagnostic Code 7121.  Thus, the Board concludes 
that the veteran is entitled to a 40 percent rating since 
January 12, 1998 under 38 C.F.R. § 4.104, Diagnostic Code 
7121 (2000), and a 60 percent rating since May 12, 2000 under 
the former criteria of 38 C.F.R. § 4.104, Diagnostic Code 
7121 (1997).  The Board believes that the veteran is entitled 
to consideration of his claim under both versions of the 
applicable rating criteria due to the holding of the Court in 
Fenderson and the directives of the VA General Counsel.  See 
VA GC OP 3-2000 (April 10, 2000).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
veteran's disability has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The veteran 
has indicated that he had lost considerable time at his 
present job due to his disability.  He has also submitted 
evidence of his absences.  However, the record does not 
indicate that he has had significant symptoms and treatment 
which would require him to stop work as the result of his 
service-connected disability.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  The Board notes that in 
exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's symptoms and disability level.  The record 
does not reflect a disability picture that is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability.  The Board does not find the veteran's 
case outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Referral of this 
matter for consideration under the provisions of 38 C.F.R. 
§ 3.321 is not warranted.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 
(1996). 

In considering the veteran's claim for higher initial 
ratings, the Board has considered the doctrine of reasonable 
doubt, but has found it is not for application as the 
preponderance of the evidence is against his claims.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An evaluation in excess of 10 percent for venous thrombosis, 
left leg, with post-phlebitic syndrome, prior to July 23, 
1997, is denied.

An evaluation in excess of 30 percent for venous thrombosis, 
left leg, with post-phlebitic syndrome, from July 23, 1997 to 
January 11, 1998, is denied.

An evaluation in excess of 40 percent for venous thrombosis, 
left leg, with post-phlebitic syndrome, from January 12, 
1998, and prior to May 12, 2000, is denied.

An initial evaluation of 60 percent, for venous thrombosis, 
left leg, with post-phlebitic syndrome, from May 12, 2000, is 
granted.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


